Citation Nr: 1723380	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  11-19 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1997 to June 2000.  The Veteran served in the Reserves and had a period of active service from July 2004 until August 2005.  He served in Southwest Asia from September 2004 to June 2005 and was awarded the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veteran Affairs (VA) Los Angeles Regional Office (RO) in California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2017.  A transcript of the hearing is of record.  

The RO determined that the Veteran's complete service treatment records (STRs) were unavailable.  The Veteran was notified of this in August 2009.  The Veteran provided copies of some of his STRs from the relevant periods of service.

The issue of entitlement to service connection for bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a diagnosis of degenerative joint disease of the lumbar spine.

2.  The Veteran was involved in a rollover vehicle accident in service and sustained an injury to his back.

3.  The Veteran experienced continuous symptoms of pain and muscle spasms from 2005 to the present.


CONCLUSION OF LAW

The criteria for service connection for a back condition have been approximated.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1137, 1154 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board is granting the claim of service connection for a back condition; thus the benefit sought has been granted in full, and no additional discussion of the duty to notify and assist is necessary.

Service Connection Legal Authority

The Veteran seeks service connection for a back disability and specifically contends that his degenerative joint disease is a result of an injury he experienced while deployed in Iraq.  He reports that he has continued to experience back pain and limited range of motion since service.  For the reasons discussed below, the Board finds service connection is warranted.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Generally, to qualify for VA benefits a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering the competency of lay evidence, the Board must determine on a case by case basis whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When a veteran has served ninety days or more of active service, service connection may be established on a presumptive basis with certain chronic diseases by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For a chronic disease such as degenerative joint disease, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  See Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003) (defining degenerative joint disease as osteoarthritis).  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently diagnosed with degenerative joint disease of the lumbar spine.  The February 2015 Disability Benefits Questionnaire noted the diagnosis of facet joint arthropathy and a review of the record reflects the Veteran was diagnosed after the condition was revealed on an magnetic resonance imaging (MRI) taken in December 2009 that concluded with an impression of minimal disc and facet degenerative change of L4-5.  

Service treatment records reflect the Veteran was seen several times for back pain.  For example, a December 1997 record concluded with an assessment of mechanical back pain.  A June 1999 record reflects the Veteran was treated for back spasms.  The Veteran reported a history of recurrent back pain or back injury on a May 2000 report of medical history.  Examination at that time described the spine as normal.  A July 2005 report of medical assessment noted the Veteran was in MTV accident and had back pain-resolved.      

Furthermore, the Veteran has testified and provided statements that he sustained back injuries when he was involved in a vehicle rollover accident in January 2005.  The Veteran is competent to describe such an accident.  The Board notes that the Veteran engaged in combat.  In particular, the Veteran's service personnel records document his involvement in combat during the Vietnam War, as evidenced by receipt of the Combat Action Badge.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  

Additionally, the Veteran provided a buddy statement from another service member that had knowledge of the incident and subsequent treatment.  Mr. G.U. is a registered nurse and was also an army nurse.  He worked closely with the unit's medic on the Iraq deployment.  Mr. G.U. stated the Veteran was treated with ibuprofen and put on light duty.  Mr. G.U. states that due to the circumstances of the mission and limited resources the Veteran was not able to get the treatment and recovery time he needed.  The Veteran also submitted a statement from I.A. in September 2012 that indicated he worked with the Veteran and had personal knowledge of the Veteran being involved in a vehicle incident in the early part of January 2005 when the SUV rolled over causing damage to the car and people inside the car.  The Veteran submitted another statement from a service member that was the medic's roommate.  Mr. I.B. stated that he knew the Veteran had persistent pain that needed medication and he witnessed the medic treat the Veteran on several occasions for different injuries, including an injury after he hurt his knees while performing the duties of gunner and an injury sustained after his 4x4 overturned.  Mr. I.B. explained in his statement that his room was also the place where medical supplies and medication were stored.  Mr. I.B. also explained that the medic was supposed to provide immediate care and pain relief.  The injured were supposed to follow up for comprehensive care at a base in Mosul, Iraq.  Each service member is competent to describe the events they observed during the deployment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the lay statements credible and consistent with the Veteran's statements regarding his injury. 

Post-service, the Veteran reported that he was involved in a MVA while in Iraq and had back pain affecting his sleep during a December 2006 VA mental health treatment record.   Similarly, the Veteran reported back pain at his Persian Gulf Registry examination in February 2007.  At that time the Veteran described the onset of pain as 2005 when he was involved in a MVA while in Iraq and the vehicle rolled.  He also reported that he felt carrying IBAs contributed to the back pain.  The Veteran sought treatment for his back condition in February 2009.  At that time he indicated he had been having back pain since a motor vehicle accident in service in 2005.  A VA treatment note indicates the Veteran reported his pain has been progressively worse.  The treatment note also references an x-ray from January 2007 that showed minimal narrowing at the L4-L5 disc.  The physician concluded with an assessment of chronic low back pain secondary to trauma.  A November 2009 treatment note states the Veteran reported pain to the point where it keeps him awake at night.  Veteran was treated with flexeril, voltaren, and a transcutareous electrical nerve stimulation (TENS) unit.  A June 2010 VA treatment notes reflects the Veteran's chiropractor treatment.  The Veteran requested an extension for these visits.

Furthermore, the Veteran's treating physician, Dr. J.H. provided a statement in March 2012 to support the Veteran's claim.  Dr. J.H. opined that the Veteran's back pain is likely related to the trauma he suffered during military service."  Dr. H. did not provide a rationale for this opinion.  A medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The Veteran underwent a VA examination in February 2015.  The Veteran had abnormal range of motion with pain after testing.  The examiner determined the Veteran's back condition is less likely as not incurred in or caused by the complaints of back pain in service (including the vehicle accident). The examiner's rationale was there was a lack of records after service to show persistent symptoms of back pain.  The examiner stated the vehicle accident was not documented.  However, as noted above, the Veteran's vehicle accident was documented in his post deployment form and a military medical examination.  The Veteran also provided buddy statements that corroborate his back injury.  Also, since the Veteran was in combat, there is a presumption that the Veteran's injury occurred in service.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  In other words, the VA examiner based the opinion on an inaccurate factual premise. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current back conditions. However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

As noted above, the Board finds the VA examination to be of no probative value as it was based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).  The opinion of J.H. is of little probative value as it is unclear how much of the Veteran's history was known, if the file was reviewed, and most significantly as there is no rationale.   See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Despite this, the Veteran is competent to describe observable events, including the presence of back pain. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds it significant that the Veteran consistently described the onset of his pain to be the 2005 MVA during his service in Iraq.  In fact, he described this history to mental health providers in December 2006 and to the Gulf War Registry in 2007, years before he filed his claim in 2009 and his sole purpose was to obtain proper treatment.  He also provided competent and credible testimony as to the presence of pain since service.

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies. Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the lumbar spine is warranted.


ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.



REMAND

The Board finds the claim regarding a bilateral knee condition must be remanded for further development.  A medical opinion is necessary to determine whether there is a nexus between the Veteran's current knee condition and the injury he sustained in service.  The Veteran currently has a diagnosis of mild bilateral chondromalacia of the patella.

The Veteran reports that he injured his knees in October 2004 by striking them against the gun turret.  The Veteran stated at his VA examination that he experienced swelling and redness of the left knee after the incident.  He stated the right knee was painful a few months later.  The Veteran was treated with ibuprofen for his injuries by the medic.  Mr. G.U., who was stationed with the Veteran's unit, provided a buddy statement.  Mr. G.U. stated the Veteran's knee pain was worse in the winter.  Mr. G.U. stated the Veteran did not get knee x-rays at that time and continued to perform his duties.

The Veteran reported pain with walking and running in January 2007.  The Veteran also reported knee pain at his Persian Gulf Registry examination in February 2007.  The Veteran stated that his knees ache when it is cold.  An x-ray was conducted in September 2010.  The Veteran's x-ray showed no signs of fracture, subluxation, joint space compromise or effusion.  There was no evidence of patellar displacement on sunrise projection.  In February 2012, the Veteran was given a provisional diagnosis of osteoarthritis but the imaging studies from this time do not confirm this.  The treatment for the Veteran's condition in 2012 was pain medication, a knee brace, and physical therapy.
 
In January 2013, the Veteran sustained an injury to his left knee and ankle.  In March 2013 an MRI of the Veteran's left knee was conducted.  There was no meniscal tear, fracture, or degenerative disease seen.  A consultation with an orthopedic surgeon was ordered but the Veteran did not follow through with this.  
  
In February 2015, the Veteran underwent a VA examination of the knees.  The Veteran reported that sitting, standing, and squatting for an extended period of time aggravated his knee condition.  The VA examiner noted that based on the imaging studies available only mild chondromalacia of both knees was confirmed.  The Veteran stated at the exam that he had an x-ray that showed small spurs from articular margins of the femur, tibia, and patella on the left knee.  The x-ray showed degenerative arthritic changes on the right knee and menisci tear on both knees.  Ultimately, the VA examiner concluded it is less likely than not that the Veteran's knee condition was incurred in or caused by service.  The examiner stated the opinion included consideration of the accident in service where the Vet injured his knees on a gun turret.  The examiner based the opinion on the available imaging studies and the lack of documentation of an injury to the knee while serving as a turret gunner.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).  Again, the Veteran provided his post deployment form, military medical examination, and buddy statements that confirm he injured his knee in service.  The record is insufficient to decide the Veteran's bilateral knee condition claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from an appropriate medical examiner.

The entire claims file, including a copy of this REMAND, must be reviewed by the examiner.  The examiner should consider and discuss the findings of previous examinations, VA and private.

The examiner should state whether osteoarthritis of the bilateral knees or each individual knee is present and provide the details from the imaging studies relied upon.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral knee condition, to include osteoarthritis if present and bilateral chondromalacia of the patella is related to service.  The examiner must discuss the July 2005 report of medical assessment noting a history of an injury to the right knee after hitting a turret, the statements of G.U, I.A. and I.B. and the statemetns and testimony of the Veteran.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the above and any other development deemed necessary, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


